DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/12/21 has been entered.

Response to Arguments
Applicant’s arguments, see response, filed 7/12/21, with respect to claims 1-8 have been fully considered and are persuasive.  The previous rejection of these claims has been withdrawn, in view of the amendments and arguments, and a notice of allowance has been issued below.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or suggest a backplane for a display device including a display region and a pad region, the backplane comprising: an insulation layer disposed on a substrate; a pad electrode disposed on the insulation layer in the pad region; and a side protection layer covering a sidewall of the pad electrode, wherein the pad electrode includes a main pad layer and auxiliary pad layers covering an entirety of a lower portion and an upper portion opposite the lower portion defining the main pad layer, and wherein the side protection layer extends from the insulating layer and terminates at a same height, which is taken along a direction perpendicular to an extension direction of the substrate, as a total height of the pad electrode including the main pad layer and the auxiliary pad layers extending from the insulation layer to a top surface of the pad electrode, in combination with the remaining features recited in the claim.
The prior art of Choi (US 2011/0156995 A1 of record) discloses a backplane for a display device including a display region and a pad region, the backplane comprising: an insulation layer disposed on a substrate; a pad electrode disposed on the insulation layer in the pad region; and a side protection layer covering a sidewall of the pad electrode (Choi, Figure 3B). However, Choi fails to disclose that the pad electrode includes a main pad layer and auxiliary pad layers covering an entirety of a lower portion and an upper portion opposite the lower portion defining the main pad layer and the side protection layer extends from the insulation layer and terminates at a same height, which is taken along a direction perpendicular to an extension direction of the substrate, as a total height of the pad electrode including the main pad layer and the auxiliary pad layers extending from the insulation layer to a top surface of the pad electrode. The prior art of Lee (US 2009/0072297 A1 of record) discloses a side protection layer extending from the insulation layer and terminating at a same height, which is taken along a direction perpendicular to an extension direction of the substrate, as a total height of the pad electrode extending from the insulation layer to a top surface of the pad electrode. However, Lee also fails to disclose that the pad electrode includes a main pad layer and auxiliary pad layers covering an entirety of a lower portion and an upper portion opposite the lower portion defining the main pad layer. Further, it is unreasonable to combine the disclosure of Lee with a reference disclosing multiple layers of the pad electrode, since the limitations particularly require that the comparative heights include multiple layers of a pad electrode instead of a single main pad layer, as is disclosed in the reference of Lee. 
Therefore, Claim 1 is allowed. Claims 2-8 are allowed by virtue of its dependence on allowed claim 1. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIAM QURESHI/Examiner, Art Unit 2871